Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant submits that ‘WO 2018/042303 (“Jain”) is not prior art to the present application pursuant to 35 U.S.C. 102(b)(2)(C)’.  Further, applicant submits that ‘at the time of the filing of instant application, WO 2018/042303 (“Jain”) and the instant application were commonly owned’.  Accordingly, the rejection under 35 U.S.C. 103(a) over WO’303 (Jain) of the previous office action is hereby withdrawn.
Note:	The ‘election of species’ requirement of October 14, 2021 is moot or withdrawn in view of the cancellation of previously pending claims, and the newly added claims.
The instant claim 29 is directed to specific compounds and claims 30-32 depend from claim 29.  The specific compounds recited in instant claim 29 are not taught by claims of U.S. Patent No. 10,160,764; U.S. Patent No. 11,098,051; or claims of co-pending application No. 17/374,237.  The claims of each of the references is directed to a large genus represented by Formula (A).  The specific compounds of instant claims contain (2,3-difluorophenyl)(phenyl)methyl- group (i.e., 
    PNG
    media_image1.png
    72
    120
    media_image1.png
    Greyscale
) attached to the tricyclic core ring system (i.e., 
    PNG
    media_image2.png
    77
    136
    media_image2.png
    Greyscale
).  Further, the five compounds recited in instant claim 29 contain specific group attached at the 4-position, i.e., 
    PNG
    media_image3.png
    79
    68
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    50
    55
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    46
    100
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    45
    59
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    49
    49
    media_image7.png
    Greyscale
.  The reference claims are directed to a large genus representing a large number of compounds, however, the reference claims do not expressly teach or fairly suggest the combination of the substituents as recited for compounds of instant claims such that one of ordinary skill in the art would choose the specific compounds of instant claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Receipt is acknowledged of the Information Disclosure Statement filed on July 20, 2022 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 28, 2022